AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


                   ������ �� ������                            )
                             Plaintiff                         )
                                v.                             )      Case No.     �����������������
                   ���� ���� ����� �� ��                       )
                            Defendant                          )

                                                SPECIAL APPEARANCE OF
                                                        COUNSEL
To:       The clerk of court and all parties of record
          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          �����w��� ���� This is a notice of a special appearance only not a general appearance. Speedway preserves,
          and does not intend to waive, any defenses including lack of jurisdiction.                                   .


Date:    April 10, 2020
                                                                                           Attorney’s signature


                                                                                 ������� �� ���������� ��� ������
                                                                                       Printed name and bar number
                                                                                      Buchalter, A Professional
                                                                                           Corporation
                                                                                   �� ������ ������� ����� �����
                                                                                  ��� ���������� ���������� �����
                                                                                                 Address

                                                                                    ������������������������
                                                                                             E-mail address

                                                                                           ����� ��������
                                                                                           Telephone number

                                                                                           ����� ��������
                                                                                              FAX number
